Citation Nr: 0009148	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-21 1849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of posterior 
chest shell fragment wounds, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 until August 
1953.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1995 from the Detroit, Michigan Regional 
Office (RO) which denied an increased rating for the service-
connected residuals of posterior chest shell fragment wounds. 

During personal hearing on appeal in June 1997, the appellant 
raised the issues of service connection for diabetes, cardiac 
disability, and lung disease, to include as secondary to the 
service-connected shell fragment wounds of the posterior 
chest wall, as well as service connection for residuals of 
shell fragment wounds of both hand and residuals of frozen 
feet.  In addition, in a statement to the RO received in 
November 1998, the veteran stated that he desired to file a 
claim for numbness of right hand condition under 38 U.S.C.A. 
§ 1151 (West 1991).  The Board points out, however, that none 
of these matters are properly before the Board for appellate 
review at this time and they are referred to the RO for 
appropriate consideration.  

This case was remanded by a decision of the Board dated in 
November 1997 and is once again before the signatory Member 
for appropriate disposition.


REMAND

The veteran and his representative were most recently issued 
a supplemental statement of the case (SSOC) in March 1999 
reflecting consideration of the evidence then of record 
relative to the issue on appeal, including VA outpatient 
treatment reports dated to February 1998, and a report of VA 
examination in July 1998.  Thereafter, additional VA medical 
records dated to March 1999, pertinent to the issue on 
appeal, were received in April 1999.  The record does not 
reflect RO consideration of the additional evidence, nor 
issuance of a SSOC in this regard.  Neither the veteran nor 
his representative has waived RO consideration of this 
additional evidence.  

In view of the foregoing, to afford the veteran every due 
process consideration, the case is hereby Remanded to the RO 
for the following action:

The RO should review all medical records 
dated to March 1999 received of record in 
April 1999 and readjudicate the issue on 
appeal.  Any additional development 
deemed indicated should be obtained by 
the RO.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
SSOC should be provided the veteran and 
his representative reflecting 
consideration of all additional evidence 
of record since issuance of the most 
recent Statement of the Case in March 
1999, and they should be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran is free to submit any additional evidence or 
argument he wishes to have considered in conjunction with the 
matter that has been remanded herein.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


